Cockrell, J.
In an action for goods sold, there was judgment for the defendant.
It appears from the record that Goldring, a wholesale liquor dealer, was desirous to have Johnson conduct a retail liquor business in a store owned by Goldring in the *382city of Pensacola. He entered into a contract with John-' son whereby it was agreed that the said Johnson should ' lease the said building at a stipulated rental, buy all his liquors at a satisfactory price from Goldring, and conduct and own the business; but that the licenses, State arid Municipal, to conduct such business should be taken out in the name of Goldring, to be paid for by Johnson. This scheme is a clear violation of the statute, in that a license to- sell intoxicating liquors is personal, and can be transferred only by permission of duly constituted authorities, and neither custom nor ignorance of the law can validate the transaction.
In support of the plaintiff’s claim to recover, reliance is placed upon the doctrine of this court in Crescent Ins. Co. of New Orleans v. Bear, 23 Fla. 50, 1 South. Rep. 318, wherein cases are cited to support recovery by one party to a share* of the profits arising out of an illegal venture already consummated; one of the parties to the venture was not before the court, and it was readily conceded that none of his rights could be adjudicated. The cases cited from the Supreme Court of the United States have in effect been overruled by that court, so the doctrine is without weight.
More to the'point is the language of this court in Cook v. Fernandez, 11 Fla. 100: “The principle that no court shall aid men who found their cause of action upon illegal acts, is not only a well settled, but a most salutary principle.”
The gist of the contract, the basic foundation of the action, is that Johnson should commit the illegal act of selling intoxicating liquors in his own right under the license issued to Goldring. The courts can best preserve the law by refusing their aid to wilful violations of the *383law. The case of Koppiz-Melchers Brewing Co. v. Behm, 130 Mich. 649, 90 N. W. Rep. 676, is very close in point.
The judgment is affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.